 Case 3:21-cr-30054-SPM Document 15 Filed 05/03/21 Page 1 of 4 Page ID #25




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 UNITED STATES OF AMERICA,                      )
                                                )
                      Plaintiff,                )
                                                )
 vs.                                            )   Case No. 21-CR-30054
                                                )
 JOSEPH ALBERT FUCHS, III,                      )
                                                )
                      Defendant.                )

                               ORDER OF DETENTION
BEATTY, Magistrate Judge:

       This case came before the Court on May 3, 2021 for a detention hearing. The

Government moved for detention on the basis that the Defendant posed a danger to the

community and that this case is subject to the rebuttable presumption that no condition

or combination of conditions will reasonably assure the appearance of the Defendant or

the safety of the community (See Doc. 5). The Defendant argued that he should be released

on bond. The pretrial services office interviewed the Defendant on April 26, 2021 and

completed a bail report following the interview. The pretrial services office recommends

the Defendant be detained pending trial.

       Following proffers from both counsel, the Court took the matter under

advisement. After careful consideration of the proffers from both parties, and the factual

background provided by the pretrial services report, the Court concludes that there is no

combination of conditions of release that will reasonably assure the safety of any other

person and the community. Accordingly, the Defendant will be ordered detained.



                                            1
 Case 3:21-cr-30054-SPM Document 15 Filed 05/03/21 Page 2 of 4 Page ID #26




       The Court begins with the rebuttable presumption of detention. The presumption

can be rebutted by the production of some evidence, but it does not disappear from the

analysis. United States v. Dominguez, 783 F.2d 702, 707 (7th Cir. 1986). Rather, the

presumption remains in the case “as an evidentiary finding militating against release, to

be weighed along with other evidence relevant to factors listed in § 3142(g).” Id. Here, the

Court finds that the Defendant has proffered sufficient evidence to rebut the presumption

(e.g. the home plan outlined in the pretrial report). However, the presumption remains a

factor for this Court to consider and this factor certainly weighs against release and in

favor of detention.

       Under 18 U.S.C. § 3142(g), the Court considers the nature and circumstances of the

offense charged, including whether the offense involves, among other things, a minor

victim. Here, this factor cuts heavily in favor of detention. The case involves a minor

victim. Specifically, the Defendant is charged with: (1) Coercion and Enticement of a

Minor under 18 U.S.C. § 2422(b); (2) Travel with Intent to Engage in Illicit Sexual Conduct

under 18 U.S.C. § 2423(b); and (3) Engaging in Illicit Sexual Conduct in a Foreign Place

under 18 U.S.C. § 2423(c) and (e). The nature and circumstances of the offenses charged

are significant; the allegations are that the Defendant traveled from Southern Illinois to

the Philippines to have sex with an individual who he knew to be a minor and that he

did in fact have sex with the minor while in the Philippines. In short, the Government

characterized the instant offense as a “hands on” offense with a live victim.

       The Court also considers the weight of the evidence, which appears to be quite

strong against the Defendant. While the Bail Reform Act is clear that nothing within it

                                             2
 Case 3:21-cr-30054-SPM Document 15 Filed 05/03/21 Page 3 of 4 Page ID #27




shall be construed as modifying or limiting the presumption of innocence, see 18 U.S.C. §

3142(j), the weight of the evidence remains a factor to consider. The Court is mindful of

both of these considerations. Nevertheless, the Government provided a detailed outline

during the detention hearing regarding the weight of the evidence. The Government

proffered that the Defendant was encountered at O’Hare Airport in Chicago, Illinois

preparing to depart on a second trip to the Philippines. According to the Government,

the Defendant submitted to an interview at that time, and provided some concerning

admissions. The Government also summarized the nature of the communication between

the Defendant and the minor victim, obtained through a search warrant of the

Defendant’s Facebook account. Additionally, the Government outlined the Defendant’s

travel records corroborate their theory and confirm their timeline. In sum, this factor cuts

in favor of detention and against release.

       The factors listed under 18 U.S.C. § 3142(g)(3) cut in favor of release. The

Defendant has no criminal history and does have a viable home plan in the area. The

Defendant, although retired now, had stable employment for 30 years as a special agent

for the U.S. Postal Service. The Defendant also noted that he has been aware of this

investigation for some time and has not fled or acted in a manner to show he cannot be

supervised.

       In sum, when the Court considers and weighs the proffers from each party; the

factors of 18 U.S.C. § 3142, including the rebuttable presumption; the Court concludes

that there is no combination of conditions that will reasonably assure the safety of any



                                             3
 Case 3:21-cr-30054-SPM Document 15 Filed 05/03/21 Page 4 of 4 Page ID #28




other person or the community. The Government’s motion to detain (Doc. 5) is

GRANTED.

     IT IS SO ORDERED.

     DATED: May 3, 2021

                                         s/Mark A. Beatty
                                         MARK A. BEATTY
                                         United States Magistrate Judge




                                     4
